April 4, 2013 EDGAR FILING U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: American Beacon Funds File Nos. 033-11387 and 811-04984 Ladies and Gentlemen: Enclosed for filing, pursuant to Rule 497(e) of the Securities Act of 1933, as amended, are exhibits containing risk/return summary information in interactive data format for the shares of beneficial interest in the American Beacon Zebra Global Equity Fund and American Beacon Zebra Small Cap Equity Fund (the “Funds”), each a series of American Beacon Funds.The exhibits reflect updated risk/return summary information for the Funds, as filed with the Securities and Exchange Commission pursuant to Rule 497(e) on March 15, 2013 (Accession Number: 0000809593-13-000046), which is incorporated herein by reference. If you have any questions or comments concerning the foregoing, please call me at (202) 778-9015. Very truly yours, /s/ Kathy K. Ingber Kathy K. Ingber Attachments cc: Rosemary Behan John Okray American Beacon Advisors, Inc.
